Citation Nr: 0433782	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  98-10 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right and left 
great toe disorder.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for allergies, to 
include a respiratory disorder.

4.  Entitlement to service connection for scars of the left 
knee.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes of the left knee.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic low back strain.

7.  Entitlement to an evaluation in excess of 20 percent for 
osteochondritis dissecans of the right knee with 
chondromalacia of the patella due to trauma. 

8.  Entitlement to an evaluation in excess of 10 percent for 
instability associated with osteochondritis dissecans of the 
right knee with chondromalacia of the patella due to trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa. 

The issues involving service connection for degenerative 
changes of the left knee and for chronic low back strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  There is no medical evidence that the veteran has a 
bilateral foot disability, to include a right and left great 
toe disorder, as a result of service.

3.  No competent medical evidence establishes that the 
veteran's allergies are related to his period of active 
military service.  

4.  There is no competent medical evidence showing that the 
veteran has a respiratory disorder. 

5.  There is no competent medical evidence showing that the 
veteran has scars on his left knee. 

6.  A December 1999 Board decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left knee disorder. 

7.  The evidence received since the December 1999 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for degenerative changes of the left knee.

8.  A March 1999 rating decision denied service connection 
for chronic low back strain.

9.  The evidence received since the March 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for chronic low back strain.

10.  The veteran's disability due to osteochondritis 
dissecans of the right knee with chondromalacia of the 
patella due to trauma is manifested by no more than slight 
instability, range of motion from zero degrees of extension 
and from 95 to 170 degrees of flexion, and some pain on use. 


CONCLUSIONS OF LAW

1.  A right and left great toe disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Allergies, to include a respiratory disorder, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.    §§ 3.303, 
3.380 (2004).

4.  Scars of the left knee were not incurred in or aggravated 
by service.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  A December 1999 Board decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left knee disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

6.  The additional evidence presented since the December 1999 
Board decision is new and material, and the claim for service 
connection for degenerative changes of the left knee has been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2004).  

7.  A March 1999 rating decision which denied service 
connection for chronic low back strain is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

8.  The additional evidence presented since the March 1999 
rating decision is new and material, and the claim for 
service connection for chronic low back strain is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R.          
§§ 3.102, 3.156, 3.159 (2004).

9.  The criteria for an evaluation in excess of 20 percent 
for osteochondritis dissecans of the right knee with 
chondromalacia of the patella due to trauma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.   §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

10.  The criteria for an evaluation in excess of 10 percent 
for instability associated with osteochondritis dissecans of 
the right knee with chondromalacia of the patella due to 
trauma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
great toe disorder, a bilateral foot disability, allergies, a 
respiratory disorder, scars of the left knee, degenerative 
changes of the left knee, and chronic low back strain.  He is 
also seeking increased evaluations for instability and 
limitation of motion of the left knee due to arthritis.  In 
the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the issues on appeal.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claims were adjudicated 
before he was notified of the VCAA.  Nevertheless, the Court 
in Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Since the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in May 2003 was not given prior to the first 
AOJ adjudication of his claims, the notice was provided by 
the AOJ prior to the most recent transfer and certification 
of the veteran's case to the Board, the content of which 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The May 2003 notice letter essentially advised the 
veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letter does not 
specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all medical records identified by the 
veteran.  The Board notes that the veteran's right knee 
disability was examined by VA in October 2003; that 
examination appears adequate for rating purposes.  With 
respect to the issues of whether new and material evidence 
has been submitted to reopen claims for service connection 
for disabilities involving the left knee and back, the VCAA 
appears to have left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f).  
In any event, the Board is reopening these claims and 
remanding the case to the RO for additional development.  
Therefore, the record is complete and the case is ready for 
appellate review.




II.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred in 
or aggravated during service if manifested to a compensable 
degree (10 percent) within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004); 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence is required to support this issue. See Epps, 
supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A.  Bilateral Foot Disability/Right and Left Great Toes

The veteran claims that he has a bilateral foot disability as 
well as a disability involving both great toes as a result of 
service.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  

The veteran's service medical records show that he was 
treated in February 1974 for pain in his right great toe 
after stepping on a rock and hearing a "pop."  
(Parenthetically, the Board notes that an entry in the 
service medical records incorrectly identified the injury as 
involving the veteran's left great toe.)  X-rays showed no 
fracture of the right great toe but did show sclerosis of the 
proximal phalanx of the first toe of the right foot which was 
thought to be questionable old trauma.   The veteran was seen 
again in September 1975 for a one-month history of plantar 
warts and calluses on both feet.  The calluses were debrided, 
with no further treatment shown.  A separation physical in 
October 1975 made no reference to foot problems.   

The record contains no evidence of foot problems until many 
years after service.  In August 1994, the veteran was seen at 
the emergency room at Iowa Lutheran Hospital after getting 
his left foot caught in a conveyer belt at work.  An 
examination of the left foot revealed a deep laceration over 
the extensor surface of the first metacarpal, exposing the 
extensor tendon of the great toe.  X-rays revealed a 
comminuted transverse fracture of the first metatarsal.  The 
veteran received follow-up treatment in November 1994 at Des 
Moines Orthopedic Surgeons.  X-rays taken at that time 
revealed callous formation along the medial and dorsal 
aspects of the fracture site.  A clear fracture line was also 
visible.  The diagnostic assessment was delayed union of the 
left first distal metatarsal fracture. 

In September 1998, the veteran was treated at Hamilton County 
Public Hospital for severe pain and swelling of the right 
foot after stepping on a nail at work.  The diagnostic 
impression was acute deep abscess with fasciitis and 
lymphangitis abscess of the right foot after stepping on a 
nail.  The veteran received VA outpatient treatment in 
September 1999 for a painful lesion between his right third 
and fourth toes.  He stated that he first noticed pain in 
that area after stepping on something while fishing.  
Objectively, a small ulcer was seen between the third and 
fourth toes, with no redness, drainage or swelling.  
Bacitracin and dressing were applied before the veteran was 
sent home. 

The foregoing evidence clearly shows that the veteran's does 
not suffer from a bilateral foot disorder, to include both 
great toes, that was incurred in service.  The service 
medical records show that the veteran was treated on one 
occasion for pain in his great right toe as well as plantar 
warts and calluses on both feet.  However, no chronic 
disability involving any part of either foot was shown in 
service.  Moreover, no foot problems were identified until 
many years after service when the veteran injured his left 
foot in a work-related accident in 1994, and his right foot 
after stepping on a nail in 1998 and stepping on an 
unidentified object in 1999.  There is also no medical 
opinion of a nexus or relationship between a current foot 
disability and the veteran's period of military service.  

In addition, no medical evidence of record indicates that the 
veteran has a current disability involving either great toe.  
Although the veteran was treated in 1974 for pain in his 
great right toe, no current disability has been shown.  In 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a bilateral foot disability and for a 
disability involving both great toes.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102.  Despite the veteran's 
statements that he suffers from a bilateral foot disability 
as a result of service, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to prove his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu, 2 Vet. App. at 494-95 (laypersons are 
not competent to render medical opinions). Accordingly, the 
appeal is denied.

B.  Allergies/Respiratory Disorder

The veteran claims that he suffers from allergies and a 
respiratory disorder as a result of service.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  

The Board notes that diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

In this case, the veteran's service medical records made no 
reference to allergies or a chronic respiratory disorder.  
The veteran checked "yes" when asked about hay fever at his 
entrance physical in December 1973 and at his separation 
physical in October 1975.  However, neither allergies nor a 
respiratory disorder was identified on clinical evaluation.  
The veteran was treated on one occasion in January 1974 for 
acute respiratory disease.  However, there is no indication 
in the record that he received any follow-up treatment for 
this acute condition.  He was also seen in September 1975 for 
a viral cold, with no additional follow-up treatment.  Thus, 
no chronic disability involving allergies or a respiratory 
disorder was identified in service. 

The veteran was seen by VA in December 1976 after complaining 
of a sore throat.  The diagnosis was acute 
tonsillitis/pharyngitis.  The veteran was seen on several 
occasions in 1978 for tonsillitis.  A May 1978 report also 
noted that an upper respiratory infection should be ruled 
out.  

In August 1998, the veteran was treated for an upper 
respiratory infection at Boardlawns Medical Center.  At a VA 
general medical examination in September 1998, however, no 
findings involving the veteran's respiratory system were 
shown.  In December 1999, the veteran was treated for cold-
like symptoms and was diagnosed with tonsillitis. 

The veteran was first treated for allergies in 2002.  A 
September 2002 VA outpatient treatment report noted that the 
veteran had been referred to the allergy clinic, where 
testing revealed allergies to dust mites.  Flonase and 
antihistamine were prescribed.  A history of chronic 
tonsillitis was also noted.  A tonsillectomy was scheduled.  
The veteran continued to receive treatment by VA for 
allergies throughout 2003.  However, none of these reports 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's allergies. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for allergies and a respiratory 
disorder.  The service medical records show that the veteran 
was treated for an acute respiratory condition on only one 
occasion.  However, there is no indication that the veteran 
suffers from a current respiratory disorder.  Thus, in the 
absence of proof of a present disability involving a chronic 
respiratory disorder, that portion of his claim must be 
denied.  See Degmetich, Sanchez-Benitez and Brammer, all 
supra.  The Board also finds that no medical evidence 
supports the veteran's claim that his allergies were incurred 
in or aggravated by service.  The record shows that allergies 
were first identified in 2002, over thirty years after the 
veteran's separation from active duty.  Furthermore, there is 
no medical opinion indicating that the veteran's allergies 
had their onset in service.  The veteran's statements alone 
concerning the etiology of his allergies are insufficient to 
prove his claim.  See Grottveit and Espiritu, both supra. 

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for allergies, to include a respiratory disorder.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.

C.  Scars of the Left Knee

The veteran claims that he has several scars on his left knee 
as a result of his military service.  However, no medical 
evidence of record indicates that the veteran has ever had a 
scar on his left knee.  The veteran's discharge physical 
noted some kind of body mark, either a scar or a tattoo, on 
his left knee; however, the report did not specify that it 
was a scar that was present.  Medical evidence after service 
shows that the veteran has several scars on his right knee, 
with no mention of scars on his left knee.  Therefore, since 
no competent medical evidence shows any kind of scar 
formation on the veteran's left knee, the claim must be 
denied.  See Degmetich, Sanchez-Benitez and Brammer, all 
supra.  

III.  New and Material Evidence to Reopen 
a Claim for Service Connection for a Left 
Knee Disorder

The veteran claims that he has a left knee disorder as a 
result of his service-connected right knee disability.  VA 
regulation provides that a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a) 
(2004).  However, before the Board is able to adjudicate this 
claim on the merits it must first determine whether new and 
material evidence has been presented since a final decision 
by the Board issued in December 1999.

The issue of entitlement to service connection for a left 
knee disorder has been adjudication by both the RO and the 
Board on several prior occasions.  In February 1978, the RO 
denied service connection for a left knee condition on the 
basis that no abnormalities of the left knee were found in 
service except for a little swelling which was not considered 
serious enough to treat.  In a June 1990 decision, the Board 
also found that a left knee disability was not caused or 
aggravated by the veteran's service-connected right knee 
disability. 

In a July 1994 decision, the RO denied the veteran's claim 
for service connection for a left knee disability on the 
basis that there was no medical evidence of a left knee 
disability.  The veteran did not seek appellate review within 
one year of being notified of that decision.  Therefore, that 
decision is final and not subject to revision upon the same 
factual basis.  38 U.S.C.A. § 7105(c) (West 2002); see also 
38 C.F.R. §§ 20.302, 20.1103 (2004). 

After the veteran attempted to reopen his claim, a June 1998 
rating decision declined to adjudicate the claim on the 
merits after finding that new and material evidence had not 
been presented to reopen the claim.  The veteran appealed 
that decision to the Board.  In a December 1999 decision, the 
Board declined to reopen the veteran's claim for service 
connection for a left knee disorder on the basis that the 
veteran had not presented any medical evidence of a 
relationship between a current left knee disorder and either 
the veteran's period of military service or his service-
connected right knee disability.

The Board notes that the December 1999 decision is final.  
Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R.    § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

In April 2000, the veteran again requested service connection 
for a left knee disorder.  The RO denied reopening the claim 
on the basis that new and material evidence had not been 
submitted.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material." 

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001. 
66 Fed. Reg. at 45,620.  Since the current claim was filed in 
April 2000, only the former version of the regulation 
applies.

Evidence must be both new and material to be sufficient to 
reopen a previously denied claim.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Since the December 1999 Board decision, the veteran submitted 
VA outpatient treatment records dated from 1999 to 2003, 
several of which pertain to the veteran's left knee disorder.  
Of particular relevance, a November 2002 treatment record 
noted the veteran's complaint of bilateral knee pain for 
thirty years.  This treatment record is new because it was 
not in existence at the time of the March 1999 Board 
decision.  This record is also material, as it places the 
date of onset of the veteran's left knee disorder during his 
period of active military service.  Hodge, 155 F.3d at 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for a left knee 
disorder is reopened. 

Although the newly submitted evidence is sufficient to reopen 
the veteran's claim, it is not enough to convince the Board 
to grant service connection at this time.  The Board finds 
that it cannot, at this point, adjudicate the reopened claim 
because further assistance to the veteran is required.  This 
will be discussed in the remand section below.  

IV.  New and Material Evidence to Reopen a 
Claim for Service Connection for Chronic 
Low Back Strain

The veteran is seeking service connection for a chronic low 
back strain.  However, the Board must first determine whether 
new and material evidence has been submitted since a final 
March 1999 rating decision which denied service connection 
for a chronic low back strain.  

In March 1999, the RO denied the veteran's claim for service 
connection for a chronic low back strain as secondary to his 
service-connected right knee disability.  In do so, the RO 
noted that the veteran was treated on one occasion in service 
for spasm and soreness in the lower back after playing 
basketball.  The RO pointed out that this condition 
apparently resolved, as there was no other reference to back 
problems until 1997, when the veteran reported pain in his 
back and neck following an injury stemming from an 
altercation nine months earlier.  The RO also noted that a 
September 1998 VA examination report listed a diagnosis of 
chronic low back pain/strain, mechanical, with minimal 
functional impairment.  However, the examiner indicated that 
this disability was not related to the veteran's service-
connected right knee disability.  

An April 1999 letter notified the veteran that the RO had 
denied his claim and included his appellate rights; however, 
the veteran did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

In April 2000, the veteran attempted to reopen his claim for 
service connection for a chronic low back strain on the basis 
of new and material evidence.  In support of his claim, the 
veteran has submitted numerous private and VA treatment 
records showing treatment for his low back strain.  In an 
April 2000 treatment record, the clinician noted that the 
veteran had back problems from an apparent injury in service.  
The veteran also submitted medical evidence pertaining to 
instability of his of his service-connected right knee 
disability.  

These records are new because they did not exist at the time 
of the March 1999 rating decision.  The April 2000 treatment 
record is also material, as it suggests that the veteran's 
current chronic low back strain may be related to service.  
Moreover, medical evidence showing instability of the 
veteran's right knee is material to the issue of whether this 
service-connected disability has either caused or aggravated 
his chronic low back strain.  Accordingly, the claim for 
service connection for a chronic low back strain is reopened. 

The newly submitted evidence is sufficient to reopen the 
veteran's claim, but it is not enough to convince the Board 
to grant service connection at this time.  Instead, the Board 
finds that additional development is needed before it can 
adjudicate this claim on the merits.  This will be discussed 
in the remand section below.  

V.  Increased Evaluation for Right Knee Disability

The record shows that the veteran injured his right knee in 
service.  As a result, a February 1978 rating decision 
granted service connection and assigned a 10 percent 
evaluation for osteochondritis dissecans of the right knee 
with chondromalacia of the patella due to trauma.  

The veteran has had three surgeries on his right knee since 
that time.  In 1986, he underwent an arthroscopy and 
arthrotomy of the right knee.  In 1988, he underwent fixation 
of an osteochondral defect with the placement of a screw, 
which was removed later that year.  Another arthroscopy was 
performed in 1988, which included removal of the non-healed 
osteochondral defect.  Thereafter, the RO increased the 
veteran's disability evaluation to 20 percent. 

In a November 2000 rating decision, the RO assigned a 
separate 10 percent evaluation for instability of the right 
knee, effective January 1998.  The authority for this 
decision came from an opinion of the General Counsel of the 
VA in which it was determined that separate ratings may be 
assigned under Diagnostic Code (DC) 5257 for instability and 
DC 5003 for arthritis.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  Therefore, two issues must be adjudicated: (1) 
entitlement to an evaluation in excess of 20 percent for 
osteochondritis dissecans of the right knee with 
chondromalacia of the patella due to trauma; and (2) 
entitlement to an evaluation in excess of 10 percent for 
instability associated with osteochondritis dissecans of the 
right knee with chondromalacia of the patella due to trauma. 

A.  Factual Background

In connection with his claim for increased compensation 
benefits, the veteran's right knee was examined by VA in May 
1998.  At that time, the veteran reported chronic right knee 
pain which was aggravated by prolonged walking, standing or 
sitting, using stairs, and strenuous activities.  He also 
reported occasional swelling, but denied giving out or 
locking of the knee joint.  Objectively, the veteran walked 
with a slight limp.  There was no effusion or edema around 
the knee.  The patella was in the midline, with no laxity in 
any direction.  Moderate parapatellar tenderness and marked 
apprehension were present with patella mobilization, as well 
as a catching-type sensation with patella mobilization that 
caused pain.  Mild medial joint line tenderness was also 
present.  Range of motion of the right knee was from zero 
degrees of extension to 110 degrees of flexion.  X-rays 
showed osteophyte formation of the femoral condyles as well 
as the border of the patella with decreased joint space in 
the medial compartment, and cystic changes of the 
mediofemoral condyle.  Degenerative changes were also present 
in the medial and lateral compartment of the knee.  The 
diagnostic assessment included (1) history of osteochondritis 
dissecans of the right mediofemoral condyle; and (2) 
degenerative joint disease of the right knee including the 
medial, lateral and patellofemoral articulations. 

At a VA general medical examination in September 1998, the 
veteran was able to move his right knee from zero degrees of 
extension to 160-170 degrees of flexion, with mild pain on 
motion.  There was no swelling or asymmetries, and no 
evidence of any effusions, synovial proliferation, heat, 
redness, or crepitus.  Mild tenderness was present, although 
the patella was movable without significant discomfort.  X-
rays showed degenerative arthritic changes about the femoral 
patellar joint region.  The diagnosis included: "Postop 
status for osteochondritis dissecans of the right 
mediofemoral condyle with good results.  Minimal functional 
impairment.  Degenerative arthritic changes of the knees.  No 
measurable functional limitations or impairment."

At a September 1998 hearing, the veteran testified that he 
experienced pain, swelling, warmth and instability of the 
right knee.  He reported numerous falls due to instability of 
his right knee but said he did not use a cane or a crutch.  
He also stated that he had recently applied for Social 
Security Administration (SSA) benefits.  Parenthetically, the 
Board notes that a fax dated February 2000 from SSA noted 
that the veteran was not entitled to SSA benefits and that 
they had no medical records pertaining to the veteran.  

The veteran testified at another RO hearing in September 
2000.  During that hearing, the veteran reported instability 
of the right knee, which would give out daily.  He also rated 
the pain at level 9 on a pain scale from 1 to 10.  He 
explained that he stopped working in 1996 after he fell due 
to instability of the right knee.  Again, however, he denied 
using a brace for support.  According to the veteran, he was 
told by a medical professional that he was a potential 
candidate for a total knee replacement. 

The veteran was afforded a VA orthopedic examination in 
October 2000.  During the interview, the veteran told the 
examiner that he suffered from chronic right knee pain, which 
increased with activity, prolonged walking and sitting, and 
using stairs.  He also reported decreased range of motion of 
the right knee.  He indicated that his right knee would swell 
and "flips out of the socket" while sleeping.  A physical 
examination revealed that the veteran walked with a slight 
limp on the right lower extremity, but walked independently 
without the use of a walking aid.  The examiner also 
indicated that the veteran did not wear a brace on his right 
knee.  There was some slight prominence of the right medial 
femoral condyle due to osteophyte ridge.  Tenderness was 
present along the medial and lateral joint lines as well as 
the parapatellar region.  Range of motion testing showed zero 
degrees of extension to 95 degrees of flexion, at which point 
the veteran said he was unable to go further due to pain.  
Patellofemoral crepitus was also present with motion.  The 
veteran also complained of tenderness with patella 
compression.  The ligamentous structures were stable, 
although a very slight amount of pseudo-laxity was present 
medially, which the examiner noted was likely due to some 
loss of medial joint space from degenerative arthritis.  
Drawer and Lachman testing were negative, with some guarding 
observed.  There were no meniscal signs.  X-rays of the right 
knee revealed deformity of the medial femoral condyle, with 
narrowing of the medial space; elongation of the tibial 
spines and spurring in and about the notch of the right knee; 
some flattening and marginal spurring of the lateral 
compartment; and greatly reduced patellofemoral joint space, 
with irregularity of the articular surface of the patella and 
spurring at the interior and superior poles.  Based on these 
findings, the diagnostic assessment was advanced degenerative 
arthritis of the right knee, with a history of multiple 
surgeries of the right knee due to osteochondral defect of 
the right medial femoral condyle. 

A November 2000 VA outpatient treatment record noted the 
veteran's complaints of pain in virtually every joint.  
However, a physical examination of the veteran's joints was 
fairly unremarkable.  The clinician noted that the veteran's 
expression of pain was out of proportion to his physical 
findings.  When seen in February 2002, the veteran reported 
that he fell after his right knee gave out.  On physical 
examination, however, the right knee joint felt stable with 
only slight swelling shown.  In April 2002, the right knee 
was stable and was able to move from zero degrees of 
extension to 100 degrees of flexion.  Significant tenderness 
was present with patella compression.  X-rays revealed mild 
joint space narrowing of both knees.  The assessment was 
degenerative joint disease of the knees. 

The veteran was scheduled for a VA examination in January 
2003.  Before the examination, X-rays were performed and 
revealed advanced degenerative changes, particularly in the 
medial and patellofemoral compartments of the knee, as well 
as decreased medial joint space and advanced patellofemoral 
degenerative changes.  The veteran left before a clinical 
examination could be performed. 

A May 2003 VA outpatient treatment record noted the veteran's 
complaints of pain and instability of the knees.  The veteran 
rated his pain at 9/10.  The veteran related an incident two 
week prior in which he fell and struck his right knee on the 
street curb.  Objectively, the right knee demonstrated full 
range of motion.  In June 2003, it was noted that the knees 
were stable and that McMurray's testing was negative. 

The veteran was afforded another VA examination in October 
2003.  The veteran's symptoms included right knee pain which 
increased with weight bearing and prolonged standing and 
sitting.  He indicated that the pain would occasionally 
awaken him while sleeping.  A physical examination of the 
right knee revealed mild effusion, palpable prominent 
osteophytes along the medial femoral condyle, and a moderate 
amount of crepitus with motion.  The ligament structures were 
intact medially, laterally, and in an AT direction.  The 
veteran was able to move his knee from zero to 100 degrees, 
at which time he complained of moderate pain.  Tenderness was 
present at the patellofemoral articulation, which increased 
with patellofemoral mobilization and compression.  Tenderness 
was also present to palpation along the medial joint line.  
There was no meniscal signs, but tenderness was present 
throughout the knee with manipulation.  No atrophy about the 
knee was noted.  The assessment was advanced degenerative 
joint disease of the right knee due to past injury and his 
history of osteochondritis dissecans.  The examiner noted 
that the ligament structures were intact but that the veteran 
would eventually develop pseudo-laxity. 

B.  Analysis:  

1.  Evaluation higher than 20 percent for arthritis

The veteran claims that he is entitled to an evaluation in 
excess of 20 percent for his osteochondritis dissecans and 
chondromalacia of the patella of the right knee.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The 20 percent evaluation for the veteran's osteochondritis 
dissecans and chondromalacia of the patella of the right knee 
has been assigned pursuant to DC 5010.  This code provides 
that arthritis due to trauma is rated as degenerative 
arthritis under DC 5003.  See 38 C.F.R. 4.71a, DC 5010.  
Under DC 5003, degenerative arthritis in turn will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable (zero percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  See 38 C.F.R. 4.71a, DC 5010.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, DC 5003 (emphasis added).  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  However, since the 
veteran has been able to fully extend his right knee to zero 
degrees, separate ratings are not warranted for limitation of 
extension and limitation of flexion of the left knee.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's right knee disability.  The veteran was able to 
move his right knee from zero degrees of extension to 110 
degrees of flexion when examined in May 1998, from zero 
degrees of extension to 160-170 degrees of flexion when 
examined in September 1998, from zero degrees of extension to 
zero to 95 degrees of flexion when examined in October 2000, 
and from zero degrees of extension to 100 degrees of flexion 
when examined in February 2002 and October 2003.  These 
findings do not meet the criteria for a compensable 
evaluation under DC 5260 or DC 5261, and essentially reflect 
normal range of motion with respect to extension.  The RO 
assigned a 20 percent evaluation for the veteran's complaints 
of pain based on a determination his complaints were 
supported by adequate pathology.  However, there is simply no 
basis to assign an evaluation in excess of 20 percent for the 
veteran's right knee disability due to arthritis and 
limitation of motion.  

For these reasons, the Board also finds that an evaluation 
higher than 20 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  The veteran has reported 
severe pain with motion.  However, additional functional 
impairment beyond that contemplated by the current rating due 
to pain has not been objectively shown on clinical 
evaluation.  In any event, the Board notes that any 
functional loss due to pain has been compensated in the 
currently assigned 20 percent evaluation for the veteran's 
limitation of motion due to arthritis.  The Board finds that 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not 
provide any basis for an evaluation in excess of 20 percent 
for arthritis of the right knee. 

2.  Evaluation higher than 20 percent for instability

As noted, the RO assigned a separate 10 percent evaluation 
for instability of the veteran's right knee. For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an evaluation 
higher than 10 percent.  

The veteran's instability of the right knee is currently 
evaluated under DC 5257. Under this code provision, a slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation; 
moderate impairment of the knee warrants a 20 percent 
evaluation; and severe impairment of the knee warrants a 30 
percent evaluation. See 38 C.F.R. § 4.71a, DC 5257.

Applying DC 5257 to the facts of this case, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's right 
knee disability. The Board has considered the veteran's 
contentions that he suffers from severe instability of the 
right knee which has resulted in several falls.  However, the 
clinical findings show no more than slight instability of the 
right knee.  For example, the veteran's right knee was shown 
to be stable when examined in May 1998, October 2000, 
November 2000 and May 2003.  The October 2000 examination 
report noted that the ligamentous structures were stable, 
with only a very slight amount of pseudo-laxity present 
medially.  The May 2003 examination report noted that the 
veteran would eventually develop pseudo-laxity of the right 
knee joint, but that the ligament structures were currently 
intact.  Thus, the clinical evidence clearly shows no more 
than slight instability of the right knee.

The evidence shows an inconsistency concerning the veteran's 
statements involving severe instability and the clinical 
evidence showing no more than slight instability of the knee 
joint.  The Board places significant weight on the objective 
clinical findings.  See Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  Since the clinical evidence 
shows no more than slight instability of the right knee, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 10 percent 
for instability associated with osteochondritis dissecans of 
the right knee with chondromalacia of the patella due to 
trauma.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's right knee disability involving limitation of 
motion due to arthritis and against an evaluation in excess 
of 10 percent for his right knee disability due to 
instability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  Hence, the appeal is denied.

3.  Consideration of an extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
right knee disability due to arthritis and instability has 
independently caused marked interference with employment.  
The Board notes that correspondence dated February 2000 from 
the Social Security Administration (SSA) stated that the 
veteran was not entitled to SSA benefits.  Although the 
veteran's right knee disability may impact his ability to 
work, such impairment has already been contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right and left great toe disorder is 
denied.

Service connection for a bilateral foot disability is denied

Service connection for allergies, to include a respiratory 
disorder, is denied.

Service connection for scars of the left knee is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for degenerative changes of the 
left knee, and, to this extent only, the appeal is granted.

New and material evidence has been submitted to reopen the 
claim for service connection for chronic low back strain, 
and, to this extent only, the appeal is granted.

An evaluation in excess of 20 percent for osteochondritis 
dissecans of the right knee with chondromalacia of the 
patella due to trauma is denied. 

An evaluation in excess of 10 percent for instability 
associated with osteochondritis dissecans of the right knee 
with chondromalacia of the patella due to trauma is denied. 


REMAND

The veteran has presented two theories concerning his claims 
for service connection for disabilities involving his left 
knee and low back.  First, he claims that each disability was 
incurred during his period of military service.  In the 
alternative, he claim that each disability is secondary to 
his service-connected right knee disability.  Unfortunately, 
the Board finds that additional development is needed before 
it can adjudicate these claims.  

The veteran's service medical records show that he was 
treated for left knee pain on at least two occasions in 
service.  He was diagnosed with idiopathic left knee swelling 
in February 1974 and with bruised knees in October 1975.  His 
separation physical noted "loose ligaments in knees."  A 
November 1976 VA examination report revealed objective 
evidence of left knee tenderness and edema.  The diagnosis of 
questionable arthritis was made.  X-rays at that time 
revealed a narrowing of the left knee joint space.  Recent X-
rays also show degenerative arthritic changes in the left 
knee.  Based on these findings, the veteran's left knee 
should be examined to determine whether he has a current left 
knee disability which is related to service or to his 
service-connected right knee disability.  

The veteran's service medical records disclose that he was 
treated for low back pain in May 1975 after playing 
basketball.  However, the record contains no other reference 
to back problems until 1997, when the veteran complained of 
pain in his back and neck following an injury nine months 
earlier.  At a September 1998 VA examination, a VA examiner 
diagnosed the veteran as having chronic low back pain/strain, 
mechanical, with minimal functional impairment.  The examiner 
then indicated that this disability was not related to the 
veteran's service-connected right knee disability.  However, 
a VA clinician in April 2000 noted that the veteran's back 
problems dated back to service when he suffered an apparent 
back injury.  Based on these findings, the Board finds that 
the veteran should be examined to determine whether his 
current low back disability was incurred in service or is 
related to his service-connected right knee disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of his left knee disorder and chronic low 
back strain.  In particular, it should be 
determined whether either disability was 
caused or aggravated by his service-
connected right knee disability.  The 
claims folder, including a copy of this 
remand, should be provided to the 
examiner for his or her review.  
Following review of the veteran's claims 
folder, the examiner should specifically 
address whether it is at least as likely 
as not (50 percent probability or 
greater) that either disability involving 
the veteran's left knee and low back: 

(a) is causally or etiologically related 
to his service-connected right knee 
disability; or 

(b) has been aggravated by his service-
connected right knee disability; or 

(c) had its onset in service or, if the 
disability involves arthritis, during the 
one year period following service.  

If aggravation is found with respect to 
either claimed disability, the examiner 
is requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional medical 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



